Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 1 of 7 PageID #: 3241




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI

DATHAN JACKSON,                                              )
                                                             )
               Plaintiff,                                    )
                                                             )
v.                                                           )       Case No. 4:18-cv-01243-RLW
                                                             )
GENERAL MOTORS LLC,                                          )
                                                             )
               Defendant.                                    )
                                                             )

                PLAINTIFF DATHAN JACKSON’S MEMORANDUM IN OPPOSITION
                  TO DEFENDANT GENERAL MOTORS LLC’S BILL OF COSTS

               COMES NOW, Plaintiff Dathan Jackson, by and through his attorneys, Mathis, Marifian

& Richter, Ltd., and for his Memorandum in Opposition to Defendant General Motors LLC’s Bill

of Costs, states as follows:

                                               INTRODUCTION

               Plaintiff Dathan Jackson (“Plaintiff” or “Mr. Jackson”) respectfully requests that this Court

exercise its discretion to deny Defendant General Motors LLC’s (“Defendant” or “GM”) request

for costs in the amount of $11,738.86. GM has failed to provide any receipt(s), invoices, or other

documentation (beyond a declaration of its counsel) to substantiate its requested costs. As

discussed more fully below, GM has failed to meet its burden to recover its requested costs and,

as such, Plaintiff requests that GM’s Bill of Costs be denied or, alternatively, reduced to eliminate

unsupported costs.

                                             LEGAL STANDARD

               Federal Rule of Civil Procedure 54(d) allows taxable costs “[u]nless . . . a court order

provides otherwise.” FED. R. CIV. P. 54(d)(1). This Court has discretion in awarding costs within

the bounds of the applicable rules and statutory authority. See 28 U.S.C. § 1920 (“[a] judge or

{M0889241.4}                                             1
Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 2 of 7 PageID #: 3242




clerk of any court of the United States may tax as costs” identified items); Marmo v. Tyson Fresh

Meats, Inc., 457 F.3d 748, 762 (8th Cir. 2006); Computrol, Inc. v. Newtrend, L.P., 203 F.3d 1064,

1072 (8th Cir. 2000). A court, in deciding whether to grant costs in favor of the prevailing party,

should carefully scrutinize a submitted bill of costs and its supporting documentation. See

Koppinger v. Cullin–Schiltz and Assocs., 513 F.2d 901, 911 (8th Cir. 1975); Finan v. Good Earth

Tools, Inc., No. 4:06-CV-878-CAS, 2008 WL 1805639 at *9 (E.D. Mo. Apr. 21, 2008). “Section

1920 imposes ‘rigid controls on cost-shifting in federal courts,’ and ‘[ ] federal courts are bound

by the limitations set out in section 1920.’” Brisco-Wade v. Carnahan, 297 F.3d 781, 782 (8th Cir.

2002) (quoting Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 444-45 (1987)).

                                                  ARGUMENT

I.             GM’S FAILURE TO PROVIDE SUPPORTING DOCUMENTATION FOR ITS
               REQUESTED COSTS WARRANTS DENIAL OF ALL REQUESTED COSTS.

               GM fails to satisfy this Court’s requirements for a valid bill of costs because it provides no

documentation supporting its requested costs, relying instead exclusively on the sworn statement

of its counsel. [Doc. 135-1]. It is GM’s burden to produce sufficient documentation to support its

request for costs, and, in some cases, it must also show that the materials were “necessarily

obtained for use in the case.” 28 U.S.C § 1920(2) and (4). Local Rule 8.03 requires that the verified

bill of costs be “in the form prescribed by the Clerk.” Form A.O. 133, the standard Bill of Costs

form used by this Court, contains a “SPECIAL NOTE” that provides: “Attach to your bill an

itemization and documentation for requested costs in all categories.” (Emphasis added). 28

U.S.C. § 1924 requires an “affidavit… that such item is correct and has been necessarily incurred

in the case,” however, when the bill of costs is challenged, a prevailing party must offer some

reliable documentation or other proof that its bill of costs represents the allowable costs that it

actually and necessarily incurred during the litigation. See Hannan v. Auto-Owners Ins. Co., No.

{M0889241.4}                                             2
Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 3 of 7 PageID #: 3243




2:13-CV-00053-ERW, 2014 WL 5148187 at *2 (E.D. Mo. Oct. 14, 2014) (allowing taxable costs

for certain fees only after defendant amended Bill of Costs to provide supporting documentation

for requested costs); LaQuinta Corp. v. Heartland Properties, LLC, No. 3:05-CV-328-S, 2009 WL

10728148, *2 (W.D. Ky. May 12, 2009) (court required documentation in addition to an affidavit

and itemized bill of costs because concerns were raised regarding the reasonableness and necessity

of the itemized bill of costs); Kelly v. U.S. Bank, No. 08-1421-AC, 2011 WL 2934023, *3 (D. Or.

June 21, 2011) (requiring supporting document other than the “Statement of Costs” and

declaration). GM provides no supporting documentation for any of its requested costs, [Doc. 135],

nor has GM offered any evidence, short of its counsel’s “Declaration,” that its requested costs can

be substantiated by receipts and/or invoices, or that said costs were necessarily incurred. This

Court should exercise its sound discretion and deny GM’s Bill of Costs in its entirety for this

reason.

II.            GM CANNOT RECOVER AS TAXABLE COSTS BOTH STENOGRAPHIC AND
               VIEDOGRAPHIC DEPOSITION COSTS.

               A court may tax as costs “[f]ees for printed or electronically recorded transcripts

necessarily obtained for use in the case . . .” 28 U.S.C. § 1920(2) (emphasis added). GM seeks to

recover costs associated with the depositions of Plaintiff and Dr. Mounir Shenouda (hereinafter

“Dr. Shenouda”). In total, for Plaintiff’s deposition, GM seeks $6,949.20, representing (1)

$3,478.50 for videographic deposition costs, and (2) $3,470.70 for stenographic deposition costs.

Similarly, for Dr. Shenouda’s deposition, GM appears to seek a total of $590.00, representing (1)

$155.00 for videographic deposition costs, and (2) $435.00 for stenographic deposition costs. This

Court should deny GM’s request to recover these costs because GM has failed to show that the

duplicative video recordings were necessary for use in this case.




{M0889241.4}                                        3
Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 4 of 7 PageID #: 3244




               Courts have regularly held that when a prevailing party fails to show why duplicative

reporting formats were necessarily obtained for use in a case, it cannot be awarded taxable costs

for its duplicative and costly measures. See, e.g., Nat.’l Ben. Programs, Inc. v. Express Scripts,

Inc., No. 4:10-CV-00907-AGF, 2012 WL 2326071, at *3 (E.D. Mo. June 19, 2012) (denying cost

of video deposition where prevailing party made bare statement deposition was necessary but did

not show, for example, that witness was significant and likely unavailable for trial); Alt. Med. &

Pharmacy, Inc. v. Express Scripts, Inc., 2016 WL 3443574 (E.D. Mo. 2016) (denying cost of video

depositions of witnesses where prevailing party offered no explanation as to why both types of

transcripts were “necessarily obtained for use”); Beaulieu v. Stockwell, No. 16-3586 (DWF/HB),

2019 WL 692951, at *2 (D. Minn. Feb. 19, 2019) (costs for video recording denied because said

recording was not necessary even though a full-length copy was provided to court, multiple clips

were played during a hearing before the court, and the court cited the deposition multiple times in

its order granting summary judgment, because traditional stenographic deposition transcript

equally informed the court).

               It does not appear that GM utilized any video references and/or citations in its summary

judgment briefing [Doc. 96], and there is no doubt that Mr. Jackson and Dr. Shenouda could have

been present to testify at trial. Because GM offers no reason for obtaining both stenographic

transcripts and videographic recordings of Mr. Jackson and Dr. Shenouda’s depositions, “[it]

would be contrary to the plain language of section 1920 to allow [GM] to recover costs for both

stenographic transcripts and video costs for the same depositions.” Am. Guarantee & Liab. Ins.

Co. v. U.S. Fid. & Guar. Co., No. 4:06-CV-655-RWS, 2010 WL 1935998, at *2 (E.D. Mo. May

10, 2010). As such, this Court should deny GM’s request for costs associated with the unnecessary

videographic recordings of both Mr. Jackson and Dr. Shenouda’s depositions as set forth above.



{M0889241.4}                                          4
Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 5 of 7 PageID #: 3245




III.           GM CANNOT RECOVER                AS    TAXABLE       COSTS     ITS    UNSPECIFIED
               REPRODUCTION COSTS.

               GM requests taxable costs in the amount of $426.43 for unspecified “fees and

disbursements for printing.” [Doc. 135]. This Court should deny GM’s request to recover its

alleged reproduction costs because GM has not adequately documented or itemized its requested

costs for this Court.

               Amounts requested for reproduction must be “documented or itemized in such a way that

this Court can meaningfully evaluate [a] request.” Yaris v. Special Sch. Dist. of St. Louis County,

604 F.Supp. 914, 915 (E.D. Mo. 1985). In its itemization of costs, GM provides several entries

amounting to $344.41 for copies and/or faxes of various records. Despite the fact that GM has

failed to provide page numbers, costs per page for its copies and faxes, and/or the number of copies

printed, it has provided no explanation regarding the discrepancy between the requested $426.43

and the itemized $344.41. Even if GM had provided the cost per page and number of pages copied,

that still would be insufficient to show that the costs were necessarily incurred for use in this case.

See Finan v. Good Earth Tools, Inc., No. 4:06-CV-878-CAS, 2008 WL 1805639 at *11 (E.D. Mo.

Apr. 21, 2008) (declining to tax copy costs when the only information provided by prevailing party

was cost per page and number of pages copied). Because GM has failed to provide supporting

documentation for its reproduction costs, and because it has provided no explanation for the

discrepancy between the amount requested and its itemized amount, this Court should deny its

vague and unsubstantiated request for $426.43 in “disbursements for printing.”

IV.            GM CANNOT RECOVER AS TAXABLE                         COSTS      ITS   COSTS       FOR
               TRANSCRIBED AUDIO RECORDINGS.

               GM obtained a certified transcript of certain voice recordings taken by Mr. Jackson to

submit to the Court in support of its Motion for Summary Judgment. [Doc. 135-2, p.2]. This Court



{M0889241.4}                                         5
Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 6 of 7 PageID #: 3246




should deny GM’s requests to recover $1,280.68 for the certified transcripts of the voice

recordings, as the certified transcripts were purely investigatory and GM only referenced one

recording throughout its entire Memorandum in Support of its Motion for Summary Judgment.

[Doc. 96, p.10].

               Parties may not recover costs of exhibits made for the convenience of counsel. See, e.g.,

Am. Guar. & Liab. Ins. Co. v. U.S. Fid. & Guar. Co., No. 4:06-CV-655-RWS, 2010 WL 1935998

(E.D. Mo. May 10, 2010) (citing numerous instances where costs for exhibits are disallowed

because of their being incurred for the convenience of counsel and not “necessarily obtained for

use in the case”). While exhibits are necessary for use in summary judgment pleadings, and costs

incurred for use in summary judgment proceedings are considered “necessarily obtained,” Dunn

v. Nexgrill Indus., Inc., No. 07-CV-01875-JCH, 2011 WL 1060943, at *2 (E.D. Mo. Mar. 21,

2011), GM referenced only one voice recording in its Memorandum in Support of its Motion for

Summary Judgment and has not demonstrated any other particular reason for the transcriptions in

this case, thus, it cannot be determined that the verified transcriptions of Plaintiff’s voice

recordings were necessarily obtained for use in this case. Rather, it is clear that they were made

for the convenience of counsel. See Cowden v. BNSF Ry. Co., 991 F.Supp.2d 1084, 1096 (E.D.

Mo. 2014) (denying costs where prevailing party failed to demonstrate the use of the copied

exhibits, or how they were otherwise made for anything other than the convenience of counsel).

Further, the record suggests that GM transcribed the voice recordings solely for discovery or

investigative purposes. Ryther v. KARE 11, 864 F.Supp. 1525, 1354 (D. Minn. 1994) (deposition

costs are unrecoverable if taken solely for discovery or investigative purposes). Plaintiff therefore

requests that this Court deny GM’s request for the cost of the verified transcripts of Mr. Jackson’s

voice recordings in the amount of $1,280.68.



{M0889241.4}                                           6
Case: 4:18-cv-01243-RLW Doc. #: 136 Filed: 07/10/20 Page: 7 of 7 PageID #: 3247




                                                CONCLUSION

               For the foregoing reasons, Plaintiff Dathan Jackson requests that this Court deny Defendant

General Motors LLC’s Bill of Costs in its entirety for failure to provide required documentation

supporting the requested costs or, in the alternative, deny its request for duplicative videographic

deposition recordings, fees and disbursements for printing, and costs related to the transcription of

certain voice recordings, and direct the Clerk to disallow such requests.



                                                    Respectfully submitted,

                                                    MATHIS, MARIFIAN & RICHTER, LTD.

                                                    By: /s/ Laura Schrick
                                                       Laura E. Schrick, #06284750
                                                       23 Public Square, Suite 300
                                                       Belleville, Illinois 62222-0307
                                                       Ph: (618) 234-9800
                                                       Fax: (618) 234-9786
                                                       lschrick@mmrltd.com

                                                    Attorneys for Plaintiff Dathan Jackson


                                       CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of July, 2020, the foregoing was electronically filed
     with the Court Administrator and service was made through the electronic filing system to:

               Sarah A. Kuehnel
               Melissa M. Pesce
               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
               7700 Bonhomme Avenue, Suite 650
               St. Louis, Missouri 63105
               sarah.kuehnel@ogletree.com
               melissa.pesce@ogletree.com

               Attorneys for Defendant General Motors LLC
                                                                           /s/ Courtney Hoffmann


{M0889241.4}                                            7
